COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-13-00144-CV
Trial Court Cause
Number:                    2002-08930
Style:                     In re Adenike Sanni


Date motion filed*:        February 20, 2013
Type of motion:            Motion for emergency relief
Party filing motion:       Relator
Document to be filed:      N/A

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Rebeca Huddle
                          Acting individually            Acting for the Court

Panel consists of

Date: April 16, 2013